Mr. Justice Thomson dissenting: I am unable to concur in the foregoing decision. There is evidence in the record to the effect that the defendant association had an account with the Industrial Savings Bank of Chicago from the time it drew its check in favor of the plaintiff and delivered it to her in June until the bank failed in September; that during that time it continuously had a balance in the bank to its credit to the extent of several thousand dollars; that it drew checks on its account and that all such checks were paid by the bank. Some evidence along this line was objected to and the objections were erroneously sustained. But, evidence is in the record and stands uncontradicted and, in mv opinion therefore, the judgment appealed from should be reversed with a finding of fact to the effect that the plaintiff failed to present the cheek to the bank within a reasonable time after she received it and retained it in her possession from the time the defendant delivered" it to her in June until after the bank failed, during all of which time the defendant had a balance in the bank to its credit sufficient to meet the check.